NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-3111

                              CHRISTOPHER D. ROCHE,

                                                 Petitioner,

                                            v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                 Respondent,

                                           and

                        DEPARTMENT OF TRANSPORTATION,

                                                 Intervenor.

     Petition for review of the Merit Systems Protection Board in NY0752070359-1-1.

                                      ON MOTION

Before NEWMAN, Circuit Judge.

                                       ORDER
       The Department of Transportation (DOT) moves to reform the official caption to

designate the Merit Systems Protection Board as respondent. The DOT also moves for

leave to intervene.

       Christopher D. Roche filed an appeal challenging his termination from his position

as an air traffic control specialist. The Board concluded that because Roche was

removed from the excepted service, was not preference eligible, and had less than two
years of current continuous service, he was not an employee pursuant to 5 U.S.C. § 7511

and therefore had no appeal rights before the Board. The Board thus dismissed the

appeal for lack of jurisdiction.

       Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent

when the Board's decision concerns the procedure or jurisdiction of the Board. In this

case, the Board dismissed the appeal for lack of jurisdiction. Thus, the Board is the

proper respondent in this petition for review.

       Accordingly,

       IT IS ORDERED THAT:

       The motions are granted. The revised official caption is reflected above.

                                                     FOR THE COURT


      JUN -2 2009
                                                      /s/ Jan Horbalv
          Date                                       Jan Horbaly
                                                     Clerk


cc:    Marguerite L. Graf, Esq.
       Michael J. Dierberg, Esq.                                        JUN 02 2Q09
       Joyce Friedman, Esq.                                              .110111Uteirid
                                                                            CLERK
s20




2009-3111                                        2